DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable overOrris et al. (hereinafter Orris)(US 2019/0215672) in view of Rogers et al.(hereinafter Rogers)(US 2018/0130327) and Mueller et al. (hereinafter Mueller)(US 10308220).
Regarding claim 1, Orris teaches a method of in-vehicle presence detection comprising(detection of presence, abstract): 
detecting, by a first mobile device, a signal having a characteristic of an in-vehicle detection system(P[0028], smart child seat 160, collect signals);
 detecting, by a second device, the signal, the signal including content that is unique between the first mobile device and the second device, wherein the second device is a second mobile device or is a vehicle mounted device(P[0028], collected signals by computing platform 104);
 transmitting, by the first mobile device and the second device, a first indication and a second indication to a cloud solution, wherein the first indication and the second indication 
receiving, by the first mobile device, a first instruction from the cloud solution to analyze one or more first sensor signals to determine a first event; receiving, by the second device, a second instruction from the cloud solution to analyze one or more second sensor signals to determine a second event(P[0032], receive from the server processing result). 
 Orris did not teach specifically transmitting, by the first mobile device, first information reflecting the first event and its respective first timing based on a first clock of the first mobile device; transmitting, by the second device, second information reflecting the second event and its respective second device; the content to generate an indication of in-vehicle presence. However, Rogers teaches in an analogous art transmitting, by the first mobile device, first information reflecting the first event and its respective first timing based on a first clock of the first mobile device; transmitting, by the second device, second information reflecting the second event and its respective second device; the content to generate an indication of in-vehicle presence(P[0013], system management module collects data from electronic seat pad, driver’s portable electronic device;  P[0052], cloud based management system). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to transmit, by the first mobile device, first information reflecting the first event and its respective first timing based on a first clock of the first mobile device; transmitting, by the second device, second information reflecting the second event and its respective second device; the content to generate an indication of in-vehicle presence in order to have efficient data fusion.

Regarding claim 2, the combinations of Orris, Rogers and Mueller teaches the method of claim 1, wherein the signal is one of a Bluetooth low energy (BLE) signal, an ultrasound (US) signal, an infrared signal, or a combination thereof(Orris: P[0031]).  
Regarding claim 3, the combinations of Orris, Rogers and Mueller teaches the method of claim 1, wherein the one or more first sensor signals include signals from one or more of an accelerometer, a gyroscope, a magnetometer, or a pressure sensor(Orris: abstract).    
Claims 7-9 are rejected for the same reason as set forth in claims 1-3 respectively.
Claims 13-15 are rejected for the same reason as set forth in claims 1-3 respectively.
Claims 19-21 are rejected for the same reason as set forth in claims 1-3 respectively.
Claim 4, 10, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable overOr4ris et al. (hereinafter Orris)(US 2019/0215672) in view of Rogers et al.(hereinafter Rogers)(US 2018/0130327), Mueller et al. (hereinafter Mueller)(US 10308220) and Sun et al. (hereinafter Sun)(US 8121235).

Claim 10, 16, 22 is rejected for the same reason as set forth in claim 4.
Claim 5, 11, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable overOr4ris et al. (hereinafter Orris)(US 2019/0215672) in view of Rogers et al.(hereinafter Rogers)(US 2018/0130327), Mueller et al. (hereinafter Mueller)(US 10308220) and Mueen et al. (hereinafter Mueen)(US 2018/0234447).
Regarding claim 5, the combinations of Orris, Rogers and Mueller teaches all the particulars of the claim except warping a temporal dimension. However, Mueen teaches in an analogous art the method, wherein the cross-correlating includes warping a temporal dimension to find a best correlation in the first event and the second event(P[0041]).Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the cross-correlating includes warping a temporal dimension to find a best correlation in the first event and the second event in order to have improved distance measure.
Claim 11, 17, 23 is rejected for the same reason as set forth in claim 4.
Claim 6, 12, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable overOr4ris et al. (hereinafter Orris)(US 2019/0215672) in view of Rogers et al.(hereinafter Rogers)(US 2018/0130327), Mueller et al. (hereinafter Mueller)(US 10308220) and Ramaswamy et al. (hereinafter Ramaswamy)(US 2019/0132703).
Regarding claim 6, the combinations of Orris, Rogers and Mueller teaches all the particulars of the claim except wherein at least one of the first event or the second event is a transition event that is identified as originating by a transmitter at a transition location on a travel route. However, Ramaswamy teaches in an analogous art the method, wherein at least one of the first event or the second event is a transition event that is identified as originating by a transmitter at a transition location on a travel route(abstract). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein at least one of the first event or the second event is a transition event that is identified as originating by a transmitter at a transition location on a travel route in order to have wider applicability.
Claim 12, 18, 24 is rejected for the same reason as set forth in claim 6.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action Fails to Make a Prima Facie Rejection Since The Office Does Not Provide the Required Motivation to Combine Rogers 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, when plurality of signals need to be combined in order to make an efficient conclusion about the the combined information.

Applicant argues that the Office Action Fails to Make the Required Showing of a Disclosure of the Recited "receiving ... a first instruction from the cloud solution to analyze one or more first 
sensor signals to determine a first event" 
Examiner respectfully disagrees. Orris Further teaches (P[0025], plurality of sensors configured to collect various signal data and communicater with the computing platform.The wireless modem configured to communicate with the server via communication network The receiving processing result from the server(the cloud solution)(P[0032]). 
Applicant argues that the Office Action Fails to Make the Required Showing of a Disclosure of the Recited "first timing based on a first clock of the first mobile device" and "second timing based on a second clock of the second device" 
Examiner respectfully disagrees. Mueller further teaches (col. 4, lines 50-55) performing cross corrleation between the signals (variations with time) shown in Fig. 3 and is between the radio key 2 and the device.
Applicant argues that Mueller's Cross-Correlation Lacks any Relationship to the Recited Cross-Correlation in the Independent Claims Nor is There Any Articulated Relationship in the Office Action Independent claim 1 recites inter alia: "cross-correlating, by the cloud solution, the first event, the second event, the first timing, the second timing and the content to generate an indication of in-vehicle presence."

Examiner respectfully disagrees. Mueller further teaches (col. 4, lines 50-65) performing cross corrleation(between two timing signals) between the signals (variations with time) shown in Fig. 3 and is between the radio key 2 and the device. The strong correlation with small pahse shift indicates closely related event.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647